IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SHANE SIMPSON,                          : No. 59 MM 2016
                                        :
                  Petitioner            :
                                        :
                                        :
            v.                          :
                                        :
                                        :
THE HONORABLE MICHAEL J.                :
BARRASSE, COURT OF COMMON               :
PLEAS OF LACKAWANNA COUNTY,             :
                                        :
                  Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2016, the Petition for Writ of Mandamus is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the

caption.